Citation Nr: 0709691	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  05-07 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus 
(DM), to include as a result of Agent Orange exposure.

3.  Entitlement to service connection for cardiovascular 
disease.

4.  Entitlement to service connection for chronic pneumonia.

5.  Entitlement to service connection for depression and 
anxiety.

6.  Entitlement to service connection for Crohn's disease.

7.  Entitlement to service connection for osteoporosis.

8.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to June 
1973 and served in Vietnam from April 1972 to September 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed tinnitus is not etiologically 
linked to the veteran's service or any incident therein.

3.  Any currently diagnosed DM did not have its onset in 
service or within one year thereafter and is attributable to 
the veteran's post-service chronic Prednisone use, which did 
not have its onset during active duty.

4.  Any currently diagnosed cardiovascular disease did not 
have its onset in service or within one year thereafter; it 
has not been etiologically linked to the veteran's service or 
any incident therein.

5.  Any currently diagnosed pneumonia has not been 
etiologically linked to the veteran's service or any incident 
therein.

6.  Any currently diagnosed depression or anxiety did not 
have its onset in service or within one year thereafter; nor 
has either been etiologically linked to the veteran's service 
or any incident therein.

7.  Any currently diagnosed Crohn's disease has not been 
etiologically linked to the veteran's service or any incident 
therein.

8.  Any currently diagnosed osteoporosis is attributable to 
the veteran's chronic Prednisone use and has not been 
etiologically linked to his service or any incident therein.

9.  The veteran has at most level I hearing in both his ears.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

2.  DM was neither incurred in nor aggravated by active 
military service; and this condition cannot be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.326(a) (2006).

3.  Cardiovascular disease was neither incurred in nor 
aggravated by active military service; and this condition 
cannot be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.326(a) (2006).

4.  Chronic pneumonia was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

5.  Depression and anxiety were neither incurred in nor 
aggravated by active military service; and these conditions 
cannot be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.326(a) (2006).

6.  Crohn's disease was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

7.  Osteoporosis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

8.  The criteria for an initial compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, in a December 2003 letter, the RO 
provided the veteran with notice regarding what information 
and evidence was needed to substantiate his claims for 
service connection, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertained to the claim.  The September 2004 rating decision 
relevantly granted service connection for bilateral hearing 
loss, and assigned an initial noncompensable disability 
rating.  The rating decision also denied service connection 
for tinnitus, DM, cardiovascular disease, chronic pneumonia, 
depression and anxiety, Crohn's disease and osteoporosis.  
The veteran has appealed the initial disability rating 
assigned and the denial of service connection for the listed 
disabilities.  

The Board further notes that, in this case, the appeal of the 
initial rating for bilateral hearing loss arises not from a 
"claim" but from a NOD filed with the RO's initial 
assignment of a rating upon granting service connection.  In 
such cases, VA regulations require a statement of the case 
(SOC) to be issued to inform the veteran of the laws and 
regulations pertaining to the appeal and the evidence on 
which the decision was based, and a VCAA notification letter 
is not necessary.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The SOC in this case, issued in January 2005, cured the 
procedural deficiency, if any, involved when the RO did not 
send a notice letter prior to the initial adjudication of the 
veteran's claim for service connection because the SOC 
fulfilled the requirements of a VA notification letter.  The 
SOC informed the veteran not only of the laws and regulations 
pertaining to service connection and to his appeal of the 
disability rating assigned but also of the reasons for the 
denial of a higher rating.  In informing him of the reasons 
for its action, the RO was informing him of what evidence was 
lacking that he could submit to substantiate his appeal.  In 
response to these documents, the veteran submitted additional 
evidence pertaining to his claim.  Thus, the requirements 
with respect to the content of the VA notice were met with 
regard to the claim for increased initial disability rating 
for bilateral hearing loss in this case.  

With regard to notice regarding the five elements of an 
appeal, the Board observes that the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claims for service connection and his claim 
for an increased disability rating for bilateral hearing 
loss, but he was not provided with notice of the type of 
evidence necessary to establish disability ratings for 
tinnitus, DM, cardiovascular disease, chronic pneumonia, 
depression and anxiety, Crohn's disease and osteoporosis, or 
for an effective date for any of the alleged disabilities.  
Despite the inadequate notice provided to the veteran on 
these latter elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Concerning 
this, as the Board has concluded below that the preponderance 
of the evidence is against the appellant's claims for service 
connection for tinnitus, DM, cardiovascular disease, chronic 
pneumonia, depression and anxiety, Crohn's disease and 
osteoporosis and his claim for an increased disability rating 
for bilateral hearing loss, any question as to the 
appropriate effective date to be assigned is rendered moot.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
private medical records are in the claims files and were 
reviewed by both the RO and the Board in connection with the 
appellant's claims.  VA is not on notice of any evidence 
needed to decide the claims which have not been obtained or 
which VA has not notified the veteran of its inability to 
obtain such evidence and advised him that it was his 
responsibility to obtain such evidence.  Moreover, VA medical 
examination reports are of record in conjunction with this 
appeal.  38 C.F.R. § 3.159(c)(4).  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case. 

Analysis

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including DM, psychosis, cardiovascular 
disease and HTN).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a)(2006).



Tinnitus

The veteran contends that he currently has tinnitus as a 
result of his service and his representative further contends 
that his tinnitus is secondary to his service-connected 
bilateral hearing loss.

While the evidence reveals that he currently suffers from 
tinnitus, the preponderance of the competent evidence of 
record does not etiologically link the veteran's current 
disability to his service or to his service-connected 
bilateral hearing loss.  In fact, the July 2004 VA 
audiological examiner notes that the onset of the veteran's 
current tinnitus was in 2001 and subsequently opines that it 
was not caused or the result of any activity during the 
military service.  The examiner further opines that the 
veteran's tinnitus is more likely the result of post-service 
noise exposure.  There is no medical opinion of record 
etiologically linking his current tinnitus to his service.

Although the veteran and his representative believe his 
currently diagnosed tinnitus is the result of his service or 
is secondary to his service-connected bilateral hearing loss, 
they are not competent to provide evidence that requires 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the claim for service connection for tinnitus 
must be denied.

Diabetes Mellitus

The veteran alleges that he developed DM as a result of his 
in-service exposure to Agent Orange.  His representative 
further indicates that service connection must be granted for 
DM on a presumptive basis.

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  Veterans diagnosed with 
certain diseases who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service or there is 
evidence to rebut service incurrence.  38 C.F.R. § 3.307.  As 
discussed above, the veteran served in Vietnam from April 
1972 to September 1972.  Accordingly, he is presumed to have 
been exposed to herbicides during such service.  Further, DM 
is one of the diseases listed at 38 C.F.R. § 3.309(e) for 
which service connection is warranted on a presumptive basis 
due to in-service herbicide exposure.  See also 38 U.S.C.A. 
§ 1116.

Initially, the Board observes that the service medical 
records are negative for any relevant complaints, findings or 
diagnoses for DM.  Likewise, the evidence fails to show that 
the veteran developed DM within a year of his discharge.  
Further, the Board finds that the medical evidence of record 
rebuts the presumption that it was incurred as a result of 
his in-service exposure to herbicides.

Evidence which may be considered in rebuttal of service 
incurrence of a listed presumed disease will be any evidence 
"of a nature usually accepted as competent to indicate the 
time of existence or inception of disease, and medical 
judgment will be exercised in making determinations relative 
to the effect of intercurrent injury or disease."  In this 
regard, "affirmative evidence to the contrary" does not 
require a "conclusive showing," but rather a showing, that 
in "sound medical reasoning and in the consideration of all 
evidence of record," would support a conclusion that the 
disease was not incurred in service.  38 C.F.R. § 3.307(d).

Although private treatment records show the veteran was 
initially diagnosed with DM in February 2002, earlier 
treatment records show the veteran had a long history of 
Prednisone use for diagnosed chronic arthropathy and Crohn's 
disease.  A March 2003 private physician consultation report 
identifies the veteran's diabetic tendency as a significant 
issue associated with his chronic steroid use.  Moreover, the 
July 2004 VA examiner, after reviewing the veteran's claims 
file and noting his history, opines that his diagnosed DM was 
more likely related to his prolonged use of Prednisone than 
his inservice exposure to Agent Orange.  There is no medical 
opinion of record etiologically linking his current DM to his 
service or his inservice exposure to Agent Orange.  In fact, 
the private treatment records, as well as the VA examination 
report all attribute his DM to his prolonged use of 
Prednisone.  
Although the veteran believes his current DM, first diagnosed 
in February 2002, is the result of his in-service exposure to 
Agent Orange, he is not competent to provide evidence that 
requires medical knowledge.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the claim for service connection for DM must be 
denied.

Cardiovascular Disease

The veteran claims that his currently diagnosed 
cardiovascular disease, variously diagnosed as congestive 
heart failure (CHF), and coronary artery disease (CAD) is a 
result of his service.  Alternatively, his representative 
claims that his currently diagnosed cardiovascular disease is 
a result of DM, a disease that should be granted service-
connection on a presumptive basis.  

As noted above, all the medical evidence of record rebuts the 
presumption that the veteran's DM was incurred as a result of 
his inservice exposure to Agent Orange.  Therefore, as 
service connection is not granted for DM, the Board need not 
address whether service connection is warranted for 
cardiovascular disease as secondary to DM.

A review of the evidence of record reveals that the veteran 
did not suffer from hypertension (HTN) or any other 
cardiovascular disease during service or within a year 
following his discharge from service.  In fact, the medical 
evidence of record does not show an initial diagnosis of HTN 
prior to January 2000, more than 25 years after his discharge 
from service.  Likewise, despite complaints of chest pain in 
1995 and 1997, there is no objective evidence of heart 
disease prior to July 2003, when the veteran was hospitalized 
for acute left heart failure.  The Board finds this gap in 
time significant, and it weighs against the existence of a 
link between the veteran's disease and his time in service.  
Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Moreover, the July 2004 VA cardiac 
examiner opinion, based on a review of the veteran's claims 
file and physical examination, opines that the etiology of 
the veteran's heart disease is clearly multifactorial, 
including his family history, hypertension, tobacco use, 
hperlipidemia and DM.  There is no medical opinion of record 
etiologically linking his current cardiovascular disease to 
his service.

As noted previously, as a lay person, the veteran is not 
considered competent to offer an opinion as to matters 
requiring specialized knowledge.  Espiritu, supra.  Under the 
circumstances, service connection for cardiovascular disease 
must be denied.

Chronic Pneumonia

The Board finds that the evidence of record does not show 
that the veteran suffered from pneumonia or any other lung 
disorder during service.  In fact, a review of the medical 
evidence of record reveals that the veteran was not initially 
diagnosed with pneumonia until March 1993, almost 20 years 
after his discharge from service.  The Board finds this gap 
in time significant, and it weighs against the existence of a 
link between the veteran's disease and his time in service.  
Maxson v. Gober, supra.  Moreover, VA advised the veteran 
that he needed evidence etiologically linking any current 
pneumonia to his service or any incident therein in the 
December 2003 letter.  However, while he has submitted 
objective medical evidence showing pneumonia was initially 
diagnosed in March 1993 and was subsequently diagnosed in 
February 1996, July 2003 and most recently in January 2004, 
he has not submitted any medical evidence that he currently 
has diagnosed chronic pneumonia or medical evidence 
etiologically linking any current pneumonia to service or any 
incident therein.  

As noted above, the veteran, as a layman without proper 
medical training and expertise, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  Espiritu, supra.  
The Board cannot assign any weight to the veteran's lay 
assertion that he currently has chronic pneumonia as result 
of his service.  Therefore, the Board determines that the 
preponderance of the evidence is against service connection 
for chronic pneumonia.  38 U.S.C.A. § 5107(b).  The appeal is 
denied.



Depression and Anxiety

The veteran contends that his currently diagnosed depression 
and anxiety had their onset in 1972 prior to his discharge 
from service.

Initially, the Board observes that the service medical 
records are negative for any relevant complaints, findings or 
diagnoses for any psychiatric disorder.  The veteran's April 
1973 discharge examination report indicates that his 
psychiatric examination was normal.  Likewise, the evidence 
fails to show that the veteran developed a psychiatric 
disorder within a year of his discharge.  In fact, the 
medical evidence of record does not show an initial diagnosis 
of depression and anxiety prior to August 1998, 25 years 
after his discharge from service.  The Board finds this gap 
in time significant, and it weighs against the existence of a 
link between the veteran's psychiatric disorder and his time 
in service.  Cf. Maxson v. Gober, supra.  Moreover, the 
August 1998 treatment record indicates that the veteran was 
having anxiety after witnessing the death of a co-worker at 
work.  Later treatment records show ongoing treatment for 
anxiety causing physical symptoms.  There is no medical 
opinion of record etiologically linking his current 
depression and anxiety to his service or any incident 
therein.

As noted previously, as a lay person, the veteran is not 
considered competent to offer an opinion as to matters 
requiring specialized knowledge.  Espiritu, supra.  Under the 
circumstances, service connection for depression and anxiety 
must be denied.

Crohn's Disease

The veteran contends that his Crohn's disease had its initial 
onset in 1976 and attributes it to his service.

After reviewing the evidence of record, the Board finds that 
the evidence of record does not show that the veteran 
suffered from any Crohn's disease during service.  The 
service medical records are negative for any relevant 
complaints, findings or diagnoses.  In fact, the medical 
evidence of record reveals that the veteran was not initially 
diagnosed with Crohn's disease until March 1998, when a 
private treatment record shows a diagnosis of inflammatory 
bowel disease likely Crohn's, almost 25 years after his 
discharge from service.  The Board finds this gap in time 
significant, and it weighs against the existence of a link 
between the veteran's disease and his time in service.  
Maxson v. Gober, supra.  Moreover, VA advised the veteran 
that he needed evidence etiologically linking any current 
Crohn's disease to his service or any incident therein in the 
December 2003 letter.  However, he has not submitted any 
medical evidence etiologically linking his current Crohn's 
disease to service or any incident therein.  

As noted above, the veteran, as a layman without proper 
medical training and expertise, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  Espiritu, supra.  
The Board cannot assign any weight to the veteran's lay 
assertion that his current Crohn's disease is a result of his 
service.  Therefore, the Board determines that the 
preponderance of the evidence is against service connection 
for Crohn's disease.  38 U.S.C.A. § 5107(b).  The appeal is 
denied.

Osteoporosis

The veteran alleges that he developed osteoporosis as a 
result of his service.

Initially, the Board observes that the service medical 
records are negative for any relevant complaints, findings or 
diagnoses for osteoporosis.  Although private treatment 
records show the veteran was initially diagnosed with 
osteoporosis as early as February 1997, earlier treatment 
records show the veteran had a long history of Prednisone use 
for diagnosed chronic arthropathy.  A March 2003 private 
physician consultation report identifies the veteran's 
osteoporosis as a significant issue associated with his 
chronic steroid use.  There is no medical opinion of record 
etiologically linking his current osteoporosis to his service 
or any incident therein.  In fact, the private treatment 
records attribute his osteoporosis to his prolonged use of 
Prednisone.  

As noted previously, as a lay person, the veteran is not 
considered competent to offer an opinion as to matters 
requiring specialized knowledge.  Espiritu, supra.  Under the 
circumstances, service connection for osteoporosis must be 
denied.

Increased Initial Disability Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, this rating schedule 
establishes 11 auditory acuity levels, designated from level 
I for essentially normal acuity through XI for profound 
deafness.  See 38 C.F.R. § 4.85.  

38 C.F.R. § 4.86, exceptional patterns of hearing impairment, 
provides that when pure tone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.

Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
An examination for hearing impairment for VA purposes must be 
conducted by a state- licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).
A July 2004 VA audio examination revealed pure tone 
thresholds of the right ear of 20, 30, 55, and 60 decibels at 
1000, 2000, 3000, and 4000, hertz respectively and pure tone 
thresholds of the left ear of 20, 35, 50, and 60 decibels at 
1000, 2000, 3000, and 4000, hertz respectively.  The average 
pure tone threshold of the right ear was 41 decibels and of 
the left ear, 41 decibels.  Speech recognition scores were 92 
percent in each ear.

Taking into account the evidence set out above, the Board 
finds that the preponderance of the evidence is against an 
initial compensable evaluation for bilateral hearing loss.  
In this regard, audiometric findings in July 2004 when 
applied to the above cited rating criteria translate to 
literal designations showing no more than level I in either 
ear.  Such results support the assignment of a 0 percent 
disability rating under 38 C.F.R. § 4.85, Tables VI and VII.  
The Board observes that the veteran does not meet the 
criteria for an exceptional pattern of hearing impairment in 
either ear in accordance with 38 C.F.R. § 4.86.  

The evidence of record fails to demonstrate that a higher 
disability rating is warranted for the veteran's service-
connected bilateral hearing loss.  The application of the 
rating schedule to the test results clearly demonstrates that 
a noncompensable disability rating is warranted for bilateral 
hearing loss.  Given the foregoing, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim, the benefit- of-the-doubt rule is inapplicable, and 
the claim for a higher rating for bilateral hearing loss must 
be denied.  38 U.S.C.A. § 5107(b); 1 Vet. App. 49 (1990).

The Board also finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's bilateral 
hearing loss has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment.  




ORDER

Service connection for tinnitus, DM, cardiovascular disease, 
chronic pneumonia, depression and anxiety, Crohn's disease 
and osteoporosis is denied.

An initial compensable disability rating for bilateral 
hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


